             Case 1:19-cr-00651-LTS Document 645 Filed 05/06/21 Page 1 of 2




                                     SAPONE & PETRILLO, LLP
William S. Petrillo, Esq., Partner                                     Chase S. Ruddy, Esq., Senior Associate
Edward V. Sapone, Esq., Partner                                        Michael Vitaliano, Esq., Associate

      MANHATTAN                                                                  LONG ISLAND
 1 Penn Plaza, Suite 5315                                                 1103 Stewart Avenue, Suite 200
New York, New York 10119                                                   Garden City, New York 11530
 Telephone: (212) 349-9000                                                  Telephone: (516) 678-2800
  Facsimile: (212) 349-9003                                                  Facsimile: (516) 977-1977
E-mail: ed@saponepetrillo.com                                            E-mail: william@saponepetrillo.com

                                                                                  May 6, 2021

Hon. Laura Taylor Swain
United States District Judge
United States District Court
Southern District of New York                                          0(02(1'256('
500 Pearl Street
New York, NY 10007

                                     Re:   United States v. Constantinescu, et al.
                                           Dkt. No.: 19-CR-651

Dear Judge Swain:

       I am CJA counsel to Defendant Florian Martin. Mr. Martin is currently scheduled for a
remote conference before Your Honor on May 21, 2021. I write to respectfully request a one-
month adjournment of the scheduled conference date.

        We continue to engage the government in plea negotiations and to review discovery, the
most recent production of which we received last week. Mr. Martin, who remains in custody at the
MCC New York, continues to review the contents of a 10TB hard drive of discovery which he
recently gained access to. For these reasons, we are respectfully requesting a further one-month
adjournment.

        I have spoken with the government, by AUSA Elizabeth Hanft, who consents to this
request.

      Mr. Martin consents to the exclusion of time from the speedy trial clock from today through
whichever date is convenient to the Court.

          The Court’s consideration is greatly appreciated.

                                                                         Respectfully submitted,

                                                                         /s/ Edward V. Sapone
                                                                         Edward V. Sapone, Esq.
       Case 1:19-cr-00651-LTS Document 645 Filed 05/06/21 Page 2 of 2




Cc:   Elizabeth Hanft, Esq.              7KHSUHWULDOFRQIHUHQFHVFKHGXOHGWRWDNHSODFHRQ0D\
      Assistant United States Attorney   LVKHUHE\DGMRXUQHGWRWDNHSODFHE\UHPRWHPHDQVRQ
                                         -XQHDWDP7KHSUHFLVHWLPHDQGPRGDOLW\
      Robert Sobelman, Esq.              FDQQRWEHFRQILUPHGXQWLOODWHWKHZHHNEHIRUHVRFRXQVHO
      Assistant United States Attorney   DUHUHTXHVWHGWRNHHSWKHLUFDOHQGDUVDVRSHQDVSRVVLEOH
                                         IURPDPWRSPWKDWGD\7KH&RXUWILQGVSXUVXDQWWR
      Samuel Rothschild, Esq.            86&VHFWLRQ K  $ WKDWWKHHQGVRIMXVWLFHVHUYHG
      Assistant United States Attorney   E\DQH[FOXVLRQRIWKHWLPHIURPWRGD\¶VGDWHWKURXJK-XQH
                                         RXWZHLJKWKHEHVWLQWHUHVWVRIWKHSXEOLFDQGWKH
                                         GHIHQGDQWLQDVSHHG\WULDOIRUWKHUHDVRQVVWDWHGDERYH
                                         'RFNHWHQWU\LVUHVROYHG
                                         6225'(5('
                                         
                                         V/DXUD7D\ORU6ZDLQ&KLHI86'-




                                         2
